DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: the phrase “and a first deformable member” in lines 3-4 is repeated and one occurrence should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,133,547 A to Maynard (Maynard).
In reference to claim 1, Maynard discloses a hybrid drive device comprising: a main power source (one of the individual current sources 42B-42E; Fig. 10); an auxiliary power source (any other of 42B-42E); a main deformation part (34 corresponding to any one of segments 39A-D, Fig. 9) configured to be deformable in response to receiving a voltage from the main power source; and an auxiliary deformation part (any other part of 34 corresponding to any one of segments 39A-D) configured to connect to the main deformation part and to be deformable in response to receiving a voltage from the auxiliary power source.
In reference to claim 10, Maynard discloses the hybrid drive device of claim 1, wherein the main deformation part is relatively rigid compared to the auxiliary deformation part (depending on the individual states of activation, any one part can be more rigid than the others).
In reference to claim 11, Maynard discloses the hybrid drive device of claim 1, wherein a magnitude of a voltage applied from the main power source to the main deformation part is greater than a magnitude of a voltage applied from the auxiliary power source to the auxiliary deformation part (current is adjustable, see col. 8, lines 42-44 and 59-62; with different currents, due to Ohm’s law the voltage varies along with current).
In reference to claim 12, Maynard discloses the hybrid drive device of claim 1, further comprising: a controller (48, Fig. 10) configured to control the main power source and the auxiliary power source.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maynard as applied to claim 1 above, and further in view of US 2015/0001994 A1 to Ahn et al. (Ahn).
In reference to claim 2, Maynard discloses the hybrid drive device of claim 1, but fails to explicitly disclose the particular structure of the deformation part. However, Ahn discloses a similar device including a main deformation part comprising: a first driver (Active layer #1, Fig. 20) comprising a first main base and a first deformable member (“smart material”) configured to be received in the first main base and to electrically connect to a power source; a second driver (Active layer #2) comprising a second main base and a second deformable member configured to be received in the second main base and to electrically connect to a power source; and a directional member (Passive component layer #1-4) configured to be provided between the first driver and the second driver and to set a direction in which each of the first driver and the second driver deforms. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the structure of the deformation part disclosed by Ahn into the device of Maynard. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of sucess, as the structure advantageously provides for out-of-plane deformation (par. 0007).
In reference to claim 3, the modified Maynard teaches the hybrid drive device of claim 2, wherein each of the first deformable member and the second deformable member comprises a shape member alloy (Maynard; col. 7, line 60) or a shape memory polymer.
	In reference to claims 13 and 14, the device claimed is substantively identical to what is recited in claims 1-3. See rejections above; the same rationale applies.
Allowable Subject Matter
Claims 4-9 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2010/0171393 A1, US 7,575,807 B1 and US 4,716,731 A each appear to also anticipate at least claim 1. US 2012/0228999 A1 appears to also anticipate at least claim 13. The additional references cited on the enclosed PTO-892 each disclose similar devices and may be relied upon in a subsequent Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
08 December 2022